Citation Nr: 1753448	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  09-38 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine disorder, to include as secondary to a service-connected disorder.  

2.  Entitlement to a rating higher than 10 percent for the right knee disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Wade B. Coye, Esq. 


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to May 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2014, the Board denied the Veteran's appeal of the May 2009 severance of a separate 20 percent rating for residuals of right knee injury with complete anterior cruciate tear and medial meniscal tear, and remanded the issues of an increased rating for right knee degenerative arthritis and complete anterior cruciate tear and medial meniscal tear and service connection for a lumbar spine disorder for further development.  In the January 2017 Board remand, the Veteran's claim was remanded again for additional development.  Specifically, the Board remanded these claims to obtain the Veteran's updated VA treatment records, and to schedule him for another VA examination in connection to his service-connected right knee disability that complied with the principles set forth in Correia v. McDonald, 28 Vet. App. 158.  The Board also directed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for another VA spine examination for a clarifying opinion addressing whether his lumbar spine condition was secondary to his service-connected right knee disability.  The VA examinations were conducted in March 2017, and the reports of the examinations have been associated with the claims file.  As such, the Board finds that the AOJ substantially complied with the January 2017 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999)(remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In the September 2011 Application for Increased Compensation Based on Unemployability, the Veteran filed a claim for TDIU and contended that he was unable to work as a result of his service-connected knee disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (A claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder did not have its onset during active service, was not caused by active service, and was not caused or aggravated by his service-connected bilateral knee disability.

2. The Veteran's service-connected right knee degenerative arthritis has been manifested by degenerative changes as reflected by the x-ray studies, and has also been productive of flexion to no worse than 90 degrees and extension to no worse than 0 degrees, even taking into account his complaints of pain; his right knee disability has not been manifested by ankylosis, dislocated semilunar cartilage, recurrent subluxation or lateral instability, or impairment of the tibia and fibula with moderate knee or ankle disability.  

3.  The Veteran's service-connected disabilities are not reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his educational and occupational background.

CONCLUSIONS OF LAW

1. The criteria for service connection for a disability of the lumbar spine, to include as secondary to the service-connected coronary artery disease, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

2.  The criteria for a schedular rating in excess of 10 percent for right knee degenerative arthritis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes (DC) 5010, 5256-5262 (2017).

3.  The schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110,1131 (2012); 38 C.F.R. 3.303 (a) (2017). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2017). The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995). "Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002). 

The Veteran primarily contends that his current lumbar spine disorder is secondary to his service-connected knee disabilities.  Specifically, the Veteran contends that he fell and hurt his back years prior when his knees gave out on him.  See January 2007 Statement of Veteran 

Review of the service treatment records is negative for any complaints or notations of, or treatment for, a lumbar spine condition.  The majority of the clinical records associated with his period of service focused on his knee symptoms, and at the May 1962 separation examination, the clinical evaluation of the spine was shown to be normal.  

The post-service treatment records include private treatment records dated from January 2002 to January 2004, and issued from the Veteran's private treatment providers at Kaiser Permanente.  A treatment report dated in January 2002 reflects that the Veteran had been involved in a motor vehicle accident (MVA) a couple days earlier, and presented for follow-up treatment and care for ongoing back and neck pain.  The records reflect that the Veteran's vehicle was rear-ended while it was in a stopped position and although the Veteran did not suffer from direct impact, he incurred severe whiplash injury and reported to experience pain in the mid-region of his back instantly afterwards.  Physical examination of the back revealed tenderness in the midline of the lumbar spine, and an x-ray of the lumbar spine revealed an L5 vertebral body fracture involving about 10 percent of the anterior aspect of the body.  During a follow-up consultation also dated in January 2002, it was noted that the Veteran, who worked as a professional driver, was seen for complaints of neck pain, headaches, low back pain and difficulty sleeping.  After undergoing a physical examination, he was assessed with having status post MVA syndrome, and the impression derived therefrom was that of an L5 vertebral body fracture.  Subsequent treatment records issued from Kaiser Permanente, as well as other treatment facilities, and dated from February 2002 to January 2004, reflect that the Veteran was seen on a regular basis for treatment of his neck and back pain.  He was also assessed with having status post MVA L5/S1 bulge mild stenosis during these visits.  Subsequent treatment records reflect that he underwent a magnetic resonance imaging (MRI) of the lumbar spine in August 2002, the results of which reflected findings of degenerative disc disease at the L4-L5 and L5-S1 levels with some narrowing of the exit foramen bilaterally at both levels and some nerve root compression on the right side at the L5-S1 level.  A January 2003 operative report reflects that the Veteran underwent a percutaneous transforaminal lumbar interbody fusion, L5-S1, and was discharged with a postoperative diagnosis of degenerative lumbar disc disease, L5-S1.  A January 2004 treatment report issued by one of the Veteran's treatment providers summarized the Veteran's historical and clinical information, and reflected an assessment of lumbago status post laminectomy.  

A July 2005 Disability Determination and Transmittal form reflects a primary diagnosis of status post lumbar fusion.    

In January 2011, the Board issued a decision denying the Veteran's appeal as top higher ratings for his bilateral knee disabilities.  Of record is a February 8, 2005 VA treatment record documenting the Veteran's report that he fell at home that morning when he was getting ready to come to VA for a radiaology appointment.  He reported that his left knee gave out and he fell on his coccyx and hurt his entire back, but mainly his middle and lower back.  Impression of x-rays of the lumbar spine was no acute fractures or subluxation; degenerative disc and facet disease;  and postoperative change, similar to the prior exam.  Impression of x-rays of the thoracic spine was no acute fractures or subluxation and old mild to moderate compression fractures.  A March 2005 VA treatment note that documents the results of an MRI of his lumbar spine.  The impression was degenerative and post-operative changes.  .

The Veteran was afforded a VA examination in connection to his lumbar spine condition in June 2007, during which time, he provided his military and medical history and reported that he fell and injured his back in 2002.  He further stated that he underwent a fusion of the L5-S1 disc levels several years prior.  Based on his review of the claims file and the diagnostic test findings (which revealed evidence of a posterior fusion at L5-S1), as well as his physical examination of the Veteran, the VA examiner diagnosed the Veteran with having lumbar spine fusion, and determined that this disorder had a moderate effect on the Veteran's day to day activities.  The VA examiner also determined that the Veteran's lumbar spine pain and fusion was not caused by, or a result of, his service-connected knee disabilities.  In reaching this determination, he explained that the Veteran was in the military for six months when he started experiencing knee pain and was subsequently discharged.  According to the examiner, the Veteran's back pain began three years prior and is not related to his knees.  

Pursuant to the July 2014 Board remand, the Veteran's claim was remanded for another VA lumbar spine examination in September 2014, during which time, he reported to experience ongoing low back pain that radiates to his hips when he lies down.  Upon reviewing a March 2008 x-ray of the spine, the examiner determined there to be an impression of postsurgical and mild degenerative changes.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having degenerative arthritis of the spine, and determined that said disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  According to the examiner, the Veteran's degenerative arthritis of the spine would not result from a knee condition because it is an age related disorder.  

In accordance with the January 2017 remand directives, the Veteran was scheduled for another VA examination for his lumbar spine condition in March 2017,  during which time, the VA examiner noted that the Veteran had been rear-ended in a MVA in 2002, and that he developed neck and low back pain soon thereafter.  Review of the Veteran's medical history reflected that he had undergone a percutaneous transforaminal L5-S1 fusion in early 2003, and had been granted disability benefits from the Social Security Administration (SSA) for his back disability.  The Veteran reported that his low back pain extends to his knees and calves bilaterally.  It was further noted that the Veteran worked as a trucker, electrician and concrete mixer driver for over three decades after being medically discharged from the Marines due to his knee conditions.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner determined that the Veteran had diagnoses of degenerative arthritis of the spine and intervertebral disc syndrome.  According to the examiner, the Veteran's degenerative disc disease of the lumbar spine is less likely than not proximately due to his service-connected knee disorders.  In reaching this conclusion, the examiner noted that the Veteran's knee condition started in 1962, and no back injury or symptoms were noted during his six months of military service.  The examiner further added that a more likely cause of the Veteran's lumbar condition was his career as a truck driver given that lumbar disc disease is a known hazard of prolonged sitting.  The examiner further determined that the Veteran's lumbar spine condition is less likely than not aggravated beyond the natural progression of the disease by his service-connected bilateral knee disabilities.  In reaching this determination, the examiner explained that the Veteran's knee condition began in 1962 long before his lumbar condition was diagnosed in 2002.  The examiner also reasoned that lumbar disc disease is caused and aggravated by axial pressure on the lumbar spine, and there is no clinical evidence that supports aggravation of a back condition by a knee condition.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his degenerative arthritis of the lumbar spine.  As noted above, the Veteran's service treatment records are negative for any treatment for, or notations, signs, or diagnosis of a low back disorder, and there is no evidence that the first manifestation of his degenerative arthritis of the lumbar spine occurred within the first post-service year after the Veteran's discharge from service in May 1962, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted for this disability. 

With respect to direct service connection, the preponderance of evidence of the record is against a finding that the Veteran's lumbar spine disorder was incurred in, or related to his active service.  Indeed, the Veteran has primarily contended that his lumbar spine disorder is secondary to his service-connected knee disability, and the first post-service record reflecting treatment for his back is the January 2002 treatment report following his MVA in 2002, nearly forty years after the Veteran was discharged from service.

In addition, there is nothing in the record to show that the Veteran's lumbar spine disorder was incurred in service, and none of his treatment providers or VA examiners have found that his current degenerative arthritis of the lumbar spine was incurred in, or otherwise related to his military service.  Indeed, in reaching his negative conclusion, the June 2007 VA examiner observed that the Veteran's service treatment records focused on his knee pain, and his low back symptoms started just a few years ago.  The September 2014 VA examiner opined that the Veteran's degenerative arthritis of the lumbar spine was less likely than not incurred in, or caused by, the claimed in-service injury, event, or illness and the March 2017 VA examiner noted that the Veteran's service treatment records were negative for any notations of, or treatment for, a back injury or symptoms related thereto during his six months of military service.  Based on the VA and private treatment records and the VA examination reports, the weight of the evidence reflects that the Veteran's lumbar spine disorder did not have its onset in service, and was not related to his military service. 

The Board reiterates that the Veteran's claim is one of secondary service connection. Consequently, he is not asserting that his lumbar spine disorder is due to an in-service injury, illness or event. Turning to the issue of service connection on a secondary basis, the Board notes that the Veteran has been diagnosed with having degenerative arthritis of the lumbar spine, and he is service-connected for his right and left knee disabilities.  The remaining question, therefore, is whether there is medical evidence of a relationship between the Veteran's degenerative arthritis of the lumbar spine and his service-connected knee disabilities.

In this case, the Board finds that the Veteran is not entitled to service connection for degenerative arthritis of the spine on a secondary basis because the most probative medical evidence of record, by way of the June 2007, September 2014 and March 2017 VA opinions, have found it less likely than not that the lumbar spine disorder was caused or aggravated by the service-connected knee disabilities.  The content of the examination reports has been discussed and outlined above.  

The Board finds that the opinions provided by the VA examiners to be well reasoned and supported by reference to objective medical evidence.  Collectively, the medical opinions are based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and physical examinations of the Veteran.  In addition, the VA medical opinions, in conjunction with one another, provided clear and detailed opinions addressing whether the Veteran's degenerative arthritis of the lumbar spine was proximately due to, or aggravated by, his service-connected knee disorders, and provided well-supported rationales that relied not only on the objective medical findings within the record, but also on the relevant medical principles, and the examiners' clinical knowledge and medical expertise.  Additionally, although the Veteran appears to be asserting that his back disability is due to a fall he reported as occurring in February 2008, the claims file was before the examiners no examiner has attributed causation or aggravation of his back disability to any fall after his 2002 injury and subsequent surgery.  Thus, the competent medical evidence of record reflects that the Veteran's arthritis of the spine is not secondary to his service-connected knee disabilities. 

The Board acknowledges the Veteran's belief that his lumbar spine disorder is related to his service-connected knee disorders, including a fall.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedic medicine more particularly, and that he is merely speculating as to whether his current lumbar spine disorder was incurred in service and/or related to his service-connected knee disorder.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his knee disorders, as such diagnosis and relationship are complex questions the answers to which require specialized medical knowledge and specific testing.  This is part curly the case given the facts surrounding his back disability, including leading to his surgery.  Additionally, the Board finds that opining on the origin of degenerative arthritis, where the onset of symptoms occurs many years after service, with potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  As such, the Veteran's statements to this effect are lacking in probative value. 

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for degenerative arthritis of the lumbar, to include as secondary to a service-connected disorder, and this claim must be denied.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008). 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis. If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion. Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

DC 5010 states that traumatic arthritis is to be rated as degenerative arthritis under DC 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DCs 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg). When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71 (a), DC 5003.

Throughout the appeal, the Veteran has contended that his right knee symptoms are more disabling than current evaluated, and he is entitled to a rating in excess of 10 percent for his service-connected right knee disorder.

A brief historical overview reflects that the Veteran's right knee degenerative arthritis is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  In January 2007, the Veteran filed a claim for a higher rating for the right knee disability.  In the July 2007 rating decision, the AOJ continued the 10 percent rating assigned for the Veteran's right knee degenerative arthritis.  The Veteran filed an NOD with the July 2007 rating decision in October 2007 and perfected a timely appeal of this decision in September 2009.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a disability evaluation in excess of 10 percent for the service-connected right knee disability is not warranted.  In this regard, the Board notes the Veteran has not been shown to have limitation of flexion to 30 degrees in the right knee to warrant a disability rating in excess of 10 percent.  The record reflects that Veteran was shown to have flexion to 140 degrees at the June 2007 VA examination, with pain at 135 degrees, and no additional limitation of motion following repetitive motion.  At the March 2009 VA examination, the Veteran was shown to have flexion to 100 degrees, and while there was objective evidence of pain following repetitive movement, there was no additional loss of motion with repetition.  VA treatment records dated from 2009 through 2014 are absent any evidence reflecting that the Veteran's flexion was limited to 30 degrees or less during his evaluations.  At the September 2014 VA examination, the Veteran's range of motion during flexion was no worse than 90 degrees following repetitive movement, and at the March 2017 VA examination, the Veteran had flexion to 130 degrees with painful motion that did not result in functional loss or additional loss of motion following repetitive motion.  As such, a rating in excess of 10 percent for degenerative arthritis of the right knee, to include resulting in painful flexion, cannot be granted at any time during the current appeal period.

The Board has also considered whether the Veteran is entitled to a separate compensable evaluation under Diagnostic Code 5261.  In sum, for a compensable evaluation to be granted in this case, the Veteran must demonstrate extension of the right knee limited to at least 10 degrees as per Diagnostic Code 5261.  For a noncompensable evaluation to be granted in this case, the Veteran must demonstrate extension of the right knee limited to at least 5 degrees pursuant to DC 5261.  Upon reviewing the medical evidence of record, the Board finds that the Veteran is not entitled to a separate compensable evaluation under this code.  The June 2007 and March 2009 VA examiners found that the Veteran had extension to no worse than 0 degrees, and the September 2014 examiner found that the Veteran had extension to 0 or any degree of hyperextension with no objective evidence of painful motion.  VA treatment records dated from 2009 to 2014 reflect that the Veteran had full extension during any range of motion exercises, and are absent any notation or indication of limitation of extension to atleast five or ten degrees.  In addition, at the March 2017 VA examination, the Veteran was shown to have extension to 0 degrees, with no objective evidence of pain during extension.  Accordingly, a separate noncompensable and/or compensable rating is not warranted under DC 5261.  See 38 C.F.R. § 4.71a, DC 5261.

The Board has also considered whether the Veteran is entitled to a separate compensable rating under Diagnostic Code 5257.  During the February 2009 hearing at the RO (in connection to his appeal of the May 2009 rating decision which severed service connection for his right knee injury with complete anterior cruciate tear and medial meniscal tear - which is currently not on appeal), the Veteran reported a history of ongoing instability in his knee, and testified that he had been prescribed several braces for this knee due to these symptoms.  While the Board acknowledges the Veteran's complaints of instability in the right knee throughout the years, the record reflects that the Veteran denied any symptoms of giving way, deformity or instability in his knee at the June 2007 VA examination, and the examination itself was negative for any evidence of instability, grinding, patellar abnormality or meniscus abnormality.  Although the Veteran reported symptoms of giving way, weakness, stiffness and instability in his right knee at the March 2009 VA examination, he denied any episodes of dislocation or subluxation.  The Board acknowledges that the physical examination findings revealed evidence of medial/lateral instability in the right knee that was mild in severity.  However, these findings also reflected that the anterior/posterior cruciate ligament stability at 30 degrees and 90 degrees of flexion was normal.  In addition, the Veteran had normal strength to varus/valgus pressure in the medial and lateral collateral ligaments.  Although the examiner observed  "1+mcl laxity" in the collateral ligament at 30 degrees, as well as evidence of subpatellar tenderness, he (the examiner) noted that the March 2009 x-ray report revealed an intact femoral-patella joint.  In addition, the examiner noted that review of the March 2008 MRI of the right knee revealed the anterior and posterior cruciate ligaments as well as the lateral and medial meniscus to be intact.  In addition, the patella, quadriceps, tendon, patellar tendon, medial and lateral patellar reginacula were all shown to be intact.  

Moreover, the September 2014 VA examination findings reflect that the Veteran displayed normal (5/5) muscle strength in the right knee during flexion and extension of the knee, and the Lachman and Posterior drawer tests were shown to be normal.  In addition, the examiner did not observe any evidence of instability with varus or valgus pressure in the right knee, and noted no evidence or history of recurrent patellar subluxation/dislocation in the right knee.  At the March 2017 VA examination, although the Veteran's muscle strength was shown to be 4/5 in the right knee during flexion, the joint stability tests were absent any abnormalities.  In this regard, the Lachman and Posterior Drawer tests were shown to be normal, and the Veteran displayed normal strength to valgus pressure to the knee.  The examiner also noted that the Veteran's medical history was negative for recurrent subluxation or lateral instability.  According to this examiner, the procedural records incorrectly indicated that the Veteran had an anterior cruciate ligament (ACL) and medial meniscal tear in the right knee as these injuries had been incurred, and were located, in the left knee.  As such, although the Veteran has reported symptoms of laxity and instability in the right knee, and some of the March 2009 VA examination findings reflected as such, these symptoms and medical findings appear to have improved and/or resolved since that time given the more recent VA examination findings which are absent any objective medical findings characteristic or reflective of instability of the knee.  Indeed, the majority of the medical findings, to include the June 2007, September 2014, and March 2017 VA examinations of the right knee were negative for evidence or findings demonstrative of subluxation and instability of the knee.  

In addition, although the Veteran testified at his hearing that he had been prescribed with several knee braces throughout the years, and he was, in fact, wearing one at the March 2009 VA examination, during the more recent examinations, when asked whether he used or relied on any type of assistive device, both the September 2014 and March 2017 VA examiners only noted that he used a cane.  In this regard, neither of these examination reports reflected that he used a knee brace at the time.  Furthermore, the VA treatment records dated from 2009 to the present are absent any objective medical findings of instability, to include objective medical findings demonstrative of subluxation and instability of the knee.  As such, a separate compensable rating under Diagnostic Code 5257 is not warranted for the Veteran's right knee degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The Board also finds that higher ratings are not warranted under any alternative provisions for the right knee disability.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the knee.  Furthermore, the Veteran may not be rated by analogy to this code as he has not suffered functional immobility of the right knee. Likewise, Diagnostic Code 5259 does not provide for higher disability ratings, and is inapplicable.  Additionally, there are no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic Code 5262.  Finally, the Veteran has not had a dislocated cartilage, nor undergone removal of his cartilage in the right knee.  As such, Diagnostic Code 5258 is not for application.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an additional range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted for the right knee.  In this regard, the Board observes that the Veteran has complained of pain, giving way, weakness, instability, and stiffness in his right knee.  The Board has taken into consideration the September 2014 VA examiner's notation reflecting that the Veteran had functional loss of the right knee following repetitive movement, and factors such as weakened movement, less movement than normal, pain on movement, disturbance of locomotion, and incoordination contributed to his functional loss.  In addition, at the March 2017 VA examination, the Veteran reported to experience functional loss of the knee following repeated use over time, and that pain, weakness, and lack of endurance significantly limited the functional ability of the knee with repeated use over time.  Also, pursuant to the principles set forth in Correia, upon evaluating the Veteran, the examiner observed evidence of pain on passive range of motion, and when the joint is used in non-weight bearing and weight-bearing activities.  However, as reflected in the September 2014 VA examination report, the Veteran's range of motion has been shown to be no worse than flexion to 90 degrees following repetitive motion.  Indeed, his range of motion showed improvement throughout the years as reflected by the fact that he was shown to have flexion to 130 degrees with no additional loss of motion following repetitive motion at the March 2017 VA examination.  Although he reported to have functional loss in his right knee at the March 2017 VA examination, the examiner observed that pain noted during this range of motion tests did not cause functional loss.  Also, although the June 2007, March 2009 and March 2017 VA examiners observed objective evidence of pain during the Veteran's range of motion exercises, they did not observe additional limitation of motion following repetitive motion.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board finds that the effect of this symptomatology is contemplated in the 10 percent disability evaluation assigned.

The Board has considered the assertions by the Veteran pertaining to his right knee. He is competent to attest to the exhibited symptoms in his right knee. However, the objective evidence of record is more probative and persuasive than the descriptions of his symptoms. The objective findings do not support a higher ratings based on the schedular criteria. The Veteran's symptoms do not more nearly approximate the criteria for the assignment of higher ratings in any regard. 

Based on the above, the Board has determined that a schedular rating in excess of 10 percent for degenerative arthritis of the right knee have not been met.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms associated with his right knee disorder, to include pain, limitation of motion, stiffness, giving way and weakness of the knee, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

TDIU

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16 (a) (2017).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2017). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran is currently service-connected for the left knee disorder with anterior cruciate ligament tear and medial meniscus tear, which is evaluated as 30 percent disabling, his left knee degenerative arthritis which is evaluated as 10 percent disabling, and his right knee degenerative arthritis, which is evaluated as 10 percent disabling.  Thus, the Veteran has a current combined rating of 50 percent.  [The Veteran had a combined rating of 60 percent before service connection for his right knee injury with complete anterior cruciate tear and medial meniscal tear was severed effective August 1, 2009].  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16 (a).  

With regard to whether the Veteran is entitled to TDIU pursuant to 38 C.F.R. § 4.16 (b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  If the Director denies the extraschedular TDIU, the Board has jurisdiction to grant or deny the appeal, or remand for additional development and the Director's decision is the same as the RO's as far as the Board's jurisdiction and standard of review.  Wages v. McDonald, 27 Vet. App. 233, 238 (2015) ("In short, the Director's decision is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review"). 

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16 (a), "marginal employment shall not be considered substantially gainful employment."

The Veteran contends that his service-connected disorders prevent him for seeking, gaining, and maintaining meaningful, gainful employment.  However, the Board finds that the preponderance of the evidence is against a finding that his service-connected knee disorders, alone, preclude his participating in all forms of regular substantially gainful employment; therefore referral for extraschedular consideration is not warranted.  

In his September 2011 Application for Increased Compensation based on Unemployability, the Veteran contended that his service-connected knee disorders prevented him from securing or following any substantially gainful occupation.  The Veteran indicated that for the last few years of his employment, he worked as a truck driver for his employer from 1996 to 2002.  The Veteran stated that he left his last job due to his disabilities and he had not tried to obtain employment elsewhere since becoming too disabled to work.  With respect to his education, the Veteran indicated that he completed high school.  Also, in the Remarks section of the application, the Veteran indicated that he was receiving disability benefits from the SSA for his service-connected knee disorders.  

A review of the medical records associated with the Veteran's SSA claim reflect his complaints of, and treatment provided for, his back symptoms following his January 2002 MVA.  In a January 2004 letter, the Veteran's physician at Kaiser Permanente S.M., M.D., reviewed and summarized the Veteran's medical and clinical history, and provided a recitation of his documented treatment visits since his January 2002 MVA.  Dr. M. noted that during a July 2002 consultation with H.M., M.D., the Veteran reported a history of neck and back pain of six months duration after being rear-ended in a MVA.  It was noted that the Veteran had undergone physical therapy and acupuncture to help alleviate his symptoms.   It was also noted that he was experiencing symptoms of difficulty sleeping, flank pain, ankle pain, low back pain, and trouble sitting and leaning.  It was also noted that physical examination of the lower extremity power was normal.  Upon conducting a physical examination of the Veteran's spine, Dr. M. noted that he had flexion to 15 degrees, extension to 10 degrees, right lateral bending to 20 degrees and left lateral bending to 10 degrees.  According to Dr. M., the Veteran was able to stand but unable to walk on his toes or do a deep knee bend.  After reviewing his medical history and documentation of his history, and conducting a physical examination of the Veteran's spine, Dr. M. diagnosed the Veteran with having lumbago, status post lumbar laminectomy, and determined that the Veteran had reached maximum medical improvement. According to Dr. M., the Veteran is precluded from the performance of his customary job or any other gainful employment due to the physical limitations.  She further noted that the Veteran had undergone surgical intervention to the lower back and remained impaired.  

In the March 2004 Disability report completed by the Veteran, he stated that his back, neck and knee problems limited his ability to work.  He also stated that he was in an enormous amount of pain when he walked, that his injuries and conditions first began to bother him in 2001, and he became unable to work due to his injuries and conditions in January 2002.  In a hand-written section of the application, the Veteran noted that he experiences a stinging sensation at the base of his skull that travels through his neck, and radiates throughout both shoulders, arms, mid-back and low back region.  He also stated that car rides lasting more than two to three hours caused him total misery, and described severe aching in the lumbar area and legs.  

As discussed above, the July 2005 Disability Determination and Transmittal report reflects that the Veteran had a primary diagnosis of status-post lumbar fusion and a secondary diagnosis of degenerative joint disease of the knees.  

In the March 2009 VA examination report, the VA examiner noted that the Veteran was placed on social security disability for his 2002 low back injury, and then subsequently rolled over to standard social security due to age eligibility

In their December 2011 response to the RO's request for additional information, the Human Resources department at the Veteran's last place of employment noted that he had worked as a Ready Mix Truck Driver at this company from September 2000 to July 2002, and that he was not terminated from this position, but rather resigned.

At the September 2014 VA examination, when asked whether the Veteran's knee disability impacted his ability to work, the examiner noted that it did and commented that weight bearing served to aggravate his knee condition.  At the March 2017 VA examination, the examiner noted that the Veteran worked as a trucker, electrician and concrete mixer driver for over three decades after being medically discharged from the Marines due to his knee condition.  According to the examiner, regardless of the Veteran's current employment status, his knee disability limited the duration of time he could stand and walk, and prevented him from running, climbing, or squatting.  According to the examiner, although these limitations are caused by both knees, the Veteran's ability to work is more severely affected by his left knee condition.  

Based on a review of the medical findings, to include the medical records associated with the Veteran's SSA claim, the Board finds that there are other nonservice-connected disabilities which appear to impact the Veteran's employability.  The record predominantly reflects that the Veteran voluntarily chose to retire as a result of his back problems, and not due to his impaired knee disabilities.  While the Veteran may be receiving SSA disability benefits, in part, for his knee disabilities, and his knee disabilities may have a negative impact upon his employability, they do not preclude his participation in substantially gainful occupation, given his background and education.  Significantly, the Veteran stopped working in 2002 a few months after his January 2002 MVA, and the majority of the medical records during this time reflect his complaints of worsening back and neck pain, and address the negative impact his low back injury has on his ability to work.  As noted above, in the January 2004 medical report, Dr. M. attributed the Veteran's inability to work to his lumbar spine disorder.  Further, although both the September 2014 and March 2017 VA examiners indicated that the Veteran's knee symptoms impacted his ability to perform his occupational duties, and noted the Veteran's limitations when it came to standing, walking, and various other activities that were physical in nature, neither one of them found that the Veteran's knee disabilities precluded his ability to obtain and maintain substantially gainful employment.  

A review of the objective medical evidence of record is clear for any evidence indicating that the Veteran's service-connected disabilities preclude his ability to obtain or maintain substantially gainful employment.  The fact that the Veteran's knee symptoms caused him to experience limitations when it comes to activities that require physical exertion, does not mean that he is entirely incapable of employment that is more sedentary in nature.  The Board acknowledges the Veteran's contentions that sitting for too long also serves to aggravate his back pain.  However, he is not service-connected for his back disability, and service connection has not been established herein.  As such, there is nothing in the record to show that he is unable to obtain and maintain sedentary employment as a result of his service-connected knee disabilities.  While it appears that he is currently unemployed, he indicated in his September 2011 application that he has not tried to obtain employment since becoming too physically disabled to work. Therefore, there is nothing in the record which shows that the Veteran attempted to secure a different type of employment that did not involve as much physical exertion, nor is there any evidence that he is unable to obtain or maintain employment due to his service-connected knee disabilities. 

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16 (a) being met, and given the evidence (summarized above) which does not show impairment due to service-connected disabilities which would preclude a more sedentary type of employment, the Board concludes that referral of this matter for extraschedular consideration is not indicated.   The preponderance of the evidence is against this claim for entitlement to TDIU. Therefore, there is no reasonable doubt to be resolved. The appeal for this matter must be denied. 38 U.S.C. § 5107 (b), 38 C.F.R. § 4.3.

ORDER


Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected disorder, is denied.  

Entitlement to an evaluation in excess of 10 percent for the service-connected right knee disability is denied.  

Entitlement to a TDIU is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


